Case 17-00391      Doc 35     Filed 02/06/20 Entered 02/06/20 11:42:12             Desc Main
                                Document     Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION



 In re: Vanessa Fortman                       )            17 B 00391
                                              )
                  Debtor(s)                   )           Judge Janet S Baer



       AMENDED NOTICE OF MOTION AND CERTIFICATE OF SERVICE

 Vanessa Fortman                                   David M Siegel
 1026 Colorado Ave                                 790 Chaddick Dr
 Aurora IL 60506                                   Wheeling IL 60090


       Please take notice that the Motion to Dismiss for Failure to Make Plan Payments
 that was noticed for Judge Baer’s court on Docket #33 is amended. The correct date is
 February 28, 2020, Kane County Courthouse, 100 South 3rd Street Room 240,
 Geneva IL 60134.

       I certify that this office caused a copy of this notice to be delivered to the above
 listed debtor by depositing it in the US Mail at 801 Warrenville Road, Lisle, IL and to the
 debtor’s attorney electronically via the Court’s CM/ECF system on February 6, 2020.




                                                      /S/ Louise Karmia
                                                      For Glenn Stearns, Trustee




 Glenn Stearns, Trustee
 801 Warrenville Road Suite 650
 Lisle, IL 60532-4350
 630-981-3888
